DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-10, 12-15, 19 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Danjo (U.S. Patent Application Publication 2014/0132437) in view of Saripella (U.S. Patent 5,821,799) in view of Cowles et al. (U.S. Patent 7,924,067, hereafter Cowles).
Claim 1: Danjo teaches a low-power comparator (Figure 1), comprising: 
an input differential pair circuit (NT3, NT4), configured to receive input signals to be compared (VIP, VIN); and 
a tail current switch (NT5), coupled to the input differential pair circuit (at SS) to provide a constant current to the input differential pair circuit (via CLK).
Danjo does not specifically teach a self-regulated device.
Saripella teaches a comparator (Figure 1) comprising:
a self-regulated device (m5, m6), coupled to the input differential pair circuit (NT3, NT4 of Danjo) and the tail current switch (NT5 of Danjo), wherein the self-regulating device comprises: 
a self-regulated circuit (m5, m6), having a first transistor (m5) with a first threshold voltage (inherent threshold voltage of m5) and a second transistor (m6) with a second threshold voltage (inherent threshold voltage of m6), configured to adjust a power saving level of the low-power comparator according to the first threshold voltage and the second threshold voltage (column 3 lines 56-61 where the circuit is self-biasing); and 
wherein a control terminal of the first transistor (gate of m5) is electrically coupled to a first output node of the input differential pair circuit (node n1 corresponding to DP of Danjo), a control terminal of the second transistor (gate of m6) is electrically coupled to a second output node of the input differential pair circuit (node n2 corresponding to DN of Danjo), and the control terminal of the first transistor is electrically insulated from the control terminal of the second transistor during a comparison operation of the low-power comparator (where the gate of m5 is coupled to DP and the gate of m6 is coupled to DN and during comparison either NT3 or NT4 are conducting), and 
wherein the first output node (DP of Danjo) is regulated to the first threshold voltage by the first transistor (via m5 of Saripella) when the comparison operation of the low-power comparator is completed (when CLK of Danjo is high, the combined gate drive on m5 and m6 is an average on the nodes DP and DN; column 3 lines 56-61 of Saripella) and the second output node (DN of Danjo) is regulated to the second threshold voltage by the second transistor (via m6 of Saripella) when the comparison operation of the low-power comparator is completed (when CLK of Danjo is high, the combined gate drive on m5 and m6 is an average on the nodes DP and DN; column 3 lines 56-61 of Saripella).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the self-regulated circuit taught by Saripella in the circuit of Danjo to provide self-biasing functionality (column 3 lines 56-61).
Danjo and Saripella do not specifically teach a mode selector. 
Cowles teaches a mode selector (708; Figure 7), configured to enable the self-regulated circuit during a power saving mode of the low-power comparator and disable the self-regulated circuit during a normal mode of the low-power comparator (via EN; column 4 lines 52-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mode selector taught by Cowles in the circuit of Danjo and Saripella to save current in certain operating modes (column 4 lines 52-55).

Claim 2: The combined circuit further teaches a semiconductor type of the first transistor is same as a semiconductor type of the second transistor of the self-regulated circuit (Figure 1 of Saripella).

Claim 4: The combined circuit further teaches a pre-charge circuit (PT3-PT6; Figure 1 of Danjo), coupled to the input differential pair circuit (NT3, NT4), wherein the pre-charge circuit refreshes the first output node of the input differential pair circuit from the first threshold voltage to a predetermined voltage in a refreshing operation of the electronic device (via CLK; [0055]-[0056]), and the pre-charge circuit refreshes the second output node of the input differential pair circuit from the second threshold voltage to the predetermined voltage in the refreshing operation of the electronic device (via CLK; [0055],-[0056]).

Claim 5: The combined circuit further teaches a transistor cross-coupled pair (NT1, NT2; Figure 1 of Danjo), having a third output node and a fourth output node (OP, ON), wherein the third output node is regulated to the first threshold voltage by the first transistor when the comparison operation is completed, and the fourth output node is regulated to the second threshold voltage by the second transistor when the comparison operation is completed (when CLK of Danjo is high, the combined gate drive on m5 and m6 is an average on the nodes DP and DN connected to OP and ON; column 3 lines 56-61 of Saripella).

Claim 6: The combined circuit further teaches that the mode selector is configured to enable the self-regulated device based on an enable signal in the power saving mode (via EN; column 4 lines 52-55 of Cowles).

Claim 7: The combined circuit further teaches that the mode selector is configured to disable the self-regulated device based on an enable signal in the normal mode (via EN; column 4 lines 52-55 of Cowles).

Claim 8: Danjo teaches a low-power comparator (Figure 1), comprising: 
an input differential pair circuit, comprising a first pair of transistors arranged symmetrically in a first direction (NT3, NT4 connected on either side of Figure 1); and 
a tail current switch (NT4, PT3, PT4), comprising a fourth pair of transistors arranged symmetrically in the first direction (via PT3, PT4).
Danjo does not specifically teach a self-regulated device.
Saripella teaches a comparator (Figure 1) comprising a self-regulated device (m5, m6), coupled to the input differential pair circuit (NT3, NT4 of Danjo) and the tail current switch (NT5 of Danjo), wherein the self-regulated device comprises: 
a self-regulated circuit (m5, m6), comprising a second pair of transistors arranged symmetrically in the first direction, configured to adjust the power saving level of the low-power comparator according to threshold voltages of the third pair of transistors (via the inherent threshold voltages of m5 and m6; column 3 lines 56-61 where the circuit is self-biasing); and 
wherein the second pair of transistors comprises a first transistor (m5) with a first threshold voltage (inherent threshold voltage of m5) and a second transistor (m6) with a second threshold voltage (inherent threshold of m6), a control terminal of the first transistor (gate of m5) is coupled to a first output node of the input differential pair circuit (DP of Danjo), a control terminal of the second transistor (gate of m6) is coupled to a second output node of the input differential pair circuit (DN of Danjo), and the control terminal of the first transistor is electrically insulated from the control terminal of the second transistor during a comparison operation of the low-power comparator (where the gate of m5 is coupled to DP and the gate of m6 is coupled to DN and during comparison either NT3 or NT4 are conducting), and 
wherein the first output node (DP of Danjo) is regulated to the first threshold voltage by the first transistor (via m5 of Saripella) when the comparison operation of the low-power comparator is completed (when CLK of Danjo is high, the combined gate drive on m5 and m6 is an average on the nodes DP and DN; column 3 lines 56-61 of Saripella) and the second output node (DN of Danjo) is regulated to the second threshold voltage by the second transistor (via m6 of Saripella) when the comparison operation of the low-power comparator is completed (when CLK of Danjo is high, the combined gate drive on m5 and m6 is an average on the nodes DP and DN; column 3 lines 56-61 of Saripella).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the self-regulated circuit taught by Saripella in the circuit of Danjo to provide self-biasing functionality (column 3 lines 56-61).
Danjo and Saripella do not specifically teach a mode selector. 
Cowles teaches a mode selector (708; Figure 7), configured to enable the self-regulated circuit during a power saving mode of the low-power comparator and disable the self-regulated circuit during a normal mode of the low-power comparator (via EN; column 4 lines 52-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mode selector taught by Cowles in the circuit of Danjo and Saripella to save current in certain operating modes (column 4 lines 52-55).

Claim 9: The combined circuit further teaches that the self-regulated device is disposed between the input differential pair circuit and the tail current switch (m5, m6 of Saripella connected between NT3, NT4 and NT5 of Danjo).

Claim 10: The combined circuit further teaches a first transistor cross-coupled pair (NT1, NT2 of Danjo), coupled to the input differential pair circuit (at DP and DN); and 
a second transistor cross-coupled pair (PT1, PT2 of Danjo), coupled to the first transistor cross-coupled pair (at OP and ON), wherein one transistor of the first transistor cross-coupled pair and one transistor of the second transistor cross-coupled pair are arranged symmetrically in the first direction, and another one transistor of the first transistor cross-coupled pair and another one transistor of the second transistor cross-coupled pair are arranged symmetrically in the first direction (PT1 and NT1 are on one side of Figure 1 coupled to OP, and PT2 and NT2 are on the other side of Figure 1 coupled to ON).

Claim 12: The combined circuit further teaches that the mode selector is configured to enable the self-regulated device based on an enable signal in the power saving mode (via EN; column 4 lines 52-55 of Cowles).

Claim 13: The combined circuit further teaches that the mode selector is configured to disable the self-regulated device based on an enable signal in the normal mode (via EN; column 4 lines 52-55 of Cowles).

Claim 14: Danjo teaches an input differential pair circuit (NT3, NT4; Figure 1). 
Danjo does not specifically teach a self-regulated device.
Saripella teaches a comparator (Figure 1) comprising:
a self-regulated device (m5, m6), coupled to the input differential pair circuit (NT3, NT4 of Danjo) and the tail current switch (NT5 of Danjo), wherein the self-regulating device comprises: 
a self-regulated circuit (m5, m6), having a first transistor (m5) with a first threshold voltage (inherent threshold voltage of m5) and a second transistor (m6) with a second threshold voltage (inherent threshold voltage of m6), configured to adjust a power saving level of the low-power comparator according to the first threshold voltage and the second threshold voltage (column 3 lines 56-61 where the circuit is self-biasing); and 
wherein a control terminal of the first transistor (gate of m5) is electrically coupled to a first output node of the input differential pair circuit (node n1 corresponding to DP of Danjo), a control terminal of the second transistor (gate of m6) is electrically coupled to a second output node of the input differential pair circuit (node n2 corresponding to DN of Danjo), and the control terminal of the first transistor is electrically insulated from the control terminal of the second transistor during a comparison operation of the low-power comparator (where the gate of m5 is coupled to DP and the gate of m6 is coupled to DN and during comparison either NT3 or NT4 are conducting), and 
wherein the first output node (DP of Danjo) is regulated to the first threshold voltage by the first transistor (via m5 of Saripella) when the comparison operation of the low-power comparator is completed (when CLK of Danjo is high, the combined gate drive on m5 and m6 is an average on the nodes DP and DN; column 3 lines 56-61 of Saripella) and the second output node (DN of Danjo) is regulated to the second threshold voltage by the second transistor (via m6 of Saripella) when the comparison operation of the low-power comparator is completed (when CLK of Danjo is high, the combined gate drive on m5 and m6 is an average on the nodes DP and DN; column 3 lines 56-61 of Saripella).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the self-regulated circuit taught by Saripella in the circuit of Danjo to provide self-biasing functionality (column 3 lines 56-61).
Danjo and Saripella do not specifically teach a mode selector. 
Cowles teaches a mode selector (708; Figure 7), configured to enable the self-regulated circuit during a power saving mode of the low-power comparator and disable the self-regulated circuit during a normal mode of the low-power comparator (via EN; column 4 lines 52-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mode selector taught by Cowles in the circuit of Danjo and Saripella to save current in certain operating modes (column 4 lines 52-55).

Claim 15: The combined circuit further teaches that the input differential pair circuit (NT3, NT4; Figure 1 of Danjo) comprising a pair of transistors having a common terminal (at SS), wherein the common terminal is coupled to a first terminal of the first transistor and a first terminal of the second transistor (m5 and m6 of Saripella).

Claim 19: The combined circuit further teaches that the mode selector is configured to enable the self-regulated device based on an enable signal in the power saving mode (via EN; column 4 lines 52-55 of Cowles).

Claim 20: The combined circuit further teaches that the mode selector is configured to disable the self-regulated device based on an enable signal in the normal mode (via EN; column 4 lines 52-55 of Cowles).

Allowable Subject Matter
Claims 3, 11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        

/RYAN JOHNSON/Primary Examiner, Art Unit 2849